Citation Nr: 0410930	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to an increased (compensable) rating for right ear 
hearing loss.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Service	


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased (compensable) rating for 
service-connected right ear hearing loss.  The Board remanded the 
case in March 2001 for additional action by the RO.


FINDING OF FACT

The veteran has Level III hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, § 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the Army from February 1953 
to January 1955.  In September 1988, the RO granted service 
connection and a 0 percent rating for right ear hearing loss, and 
such evaluation has remained in effect.  Left ear hearing loss has 
been adjudicated as being non-service-connected.  Among the 
veteran's established service-connected disabilities is tinnitus 
which is rated 10 percent.  In March 1999, the veteran filed his 
current claim for an increased (compensable) rating for right ear 
hearing loss.

Medical records from over the years show the veteran has been 
periodically tested for hearing loss.  Among the more recent 
outpatient records are those from a VA clinic in February 1999 and 
a private audiology clinic in September 1999; these note right ear 
hearing loss and use of hearing aids, although the reports do not 
include all essential numerical test results for rating purposes.

A VA compensation examination to evaluate hearing loss was 
provided in July 1999.  Audiological testing revealed right ear 
pure tone decibel thresholds of 45, 50, 65, and 95, at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz; the 
average decibel threshold for these frequencies was 64.  Speech 
descrimination in the right ear was 92 percent.

Another VA compensation examination to evaluate hearing loss was 
provided in May 2003.  Audiological testing revealed right ear 
pure tone decibel thresholds of 45, 60, 75, and 105, at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz; the 
average decibel threshold for these frequencies was 71.  Speech 
descrimination in the right ear was 84 percent.

Analysis

The veteran contends that his service-connected right ear hearing 
loss warrants an increased (compensable) rating.  Through 
correspondence, the rating decision, the statement of the case, a 
Board remand, and a supplemental statement of the case, the 
veteran has been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and the veteran has been given VA examinations.  The 
Board finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Disability ratings are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the standard rating method involves 
using both the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as measured 
by pure tone audiometry tests at the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85. 

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used, which became effective in June 
1999, for certain defined "exceptional patterns of hearing 
impairment," and this provides as follows: 

(a) When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be elevated 
to the next higher Roman numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service-connected in only one ear, the 
hearing ability in the non-service-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. § 4.85(f).  
However, under a recent change in law, if hearing impairment in 
the service-connected ear is found to be 10 percent disabling, 
then any deafness in the non-service-connected ear may be 
considered when determining the final compensation rating.  38 
U.S.C.A. § 1160(a)(3), as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Thus the recent evidence generally contains the most relevant 
information for rating purposes.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  The recent medical records which are the most relevant 
in this case, and which contain the essential numerical test 
results for rating hearing loss under the cited law and 
regulations, are the VA compensation examinations from July 1999 
to May 2003.  These examinations resulted in hearing test scores 
which do not meet the requirements for rating right ear hearing 
loss under the alternative method for "exceptional patterns of 
hearing impairment," and thus the standard rating method is to be 
used.

The July 1999 VA audiology examination showed an average right ear 
decibel threshold (at the four frequencies of 1000, 2000, 3000, 
and 4000 hertz) of 64, with a speech discrimination score of 92.  
Under Table VI of 38 C.F.R. § 4.85, this converts to Level II 
hearing acuity for the right ear.  Entering Table VII of 38 C.F.R. 
§ 4.85 with Level II hearing acuity for the service-connected 
right ear, and Level I for non-service-connected left ear hearing, 
results in a 0 percent rating under Diagnostic Code 6100 for 
service-connected right ear hearing loss.

The May 2003 VA audiology examination showed an average right ear 
decibel threshold (at the four frequencies of 1000, 2000, 3000, 
and 4000 hertz) of 71, with a speech discrimination score of 84.  
Under Table VI of 38 C.F.R. § 4.85, this converts to Level III 
hearing acuity for the right ear.  Entering Table VII of 38 C.F.R. 
§ 4.85 with Level III hearing acuity for the service-connected 
right ear, and Level I hearing acuity for the non-service-
connected left ear, results in a 0 percent rating under Diagnostic 
Code 6100 for service-connected right ear hearing loss. 

Both recent VA compensation examinations show that right ear 
hearing loss is noncompensable under the rating criteria.  
Moreover, with regard to the recent change to 38 U.S.C.A. § 
1160(a)(3), since test results indicate that service-connected 
right ear hearing loss is not 10 percent disabling, non-service-
connected left ear hearing loss may not be considered when 
determining the final compensation rating.

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for right ear hearing loss.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An increased (compensable) rating for right ear hearing loss is 
denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



